Order entered February 8, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00046-CV

      IN RE MARK SCHWARZ, NEWCASTLE CAPITAL MANAGEMENT, L.P.,
                   NEWCASTLE CAPITAL GROUP L.L.C.,
                 AND GEOWORKS CORPORATION, Relators

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-00144-M

                                           ORDER
                         Before Justices Brown, Schenck, and Reichek

       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We LIFT this Court’s January 22, 2019 stay of the trial court’s September 25, 2018

order. We ORDER relators to bear the costs, if any, of this original proceeding.

                                                     /s/   ADA BROWN
                                                           JUSTICE